Reversing.
Appellant was indicted, convicted, and fined $100 and costs, for violating the provisions of KRS 118.340. With the exception of the names of the employer and employee, and the amount of wages deducted, the indictment and facts are identical with those in the case of International Shoe Co. v. Commonwealth of Kentucky, 300 Ky. 806, 190 S.W.2d 553. Consonant with the reasoning contained in that opinion, the judgment is reversed for proceedings not inconsistent therewith. All questions not discussed in the opinion above cited are specifically reserved.